Order entered November            ,   2012




                                               In The
                                      Qfourt of (ppeat
                              ffttj Itrict of cxa at at1a
                                         No. 05-12-00530-CR

                               SUGAR RAY FRANKLIN, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 283rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. FIl-55114-T

                                             ORDER

       The Court DENIES appellant’s November 16, 2012 pro se “motion for judicial review of

a documentation purporting [to be] a judgment of sentence.” Appellant is represented by counsel

who filed a brief raising an issue on the merits. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim.

App. [Panel   op.]   1981).




                                                        DAVID L. BRIDGES
                                                        JUSTICE